Hosmer, Ch. J.
The sentence of the justice for the imprisonment of Belknap, u until he be released by order of law,” was erroneous. It should have been for a definite time, or at least, until the term of the next county court, then to be discharged or not, as by the court should be adjudged proper. Rex v. Hall, 3 Burr. 1636. The King v. Rhodes, 4 Term Rep. 220. Yates v. The People, in err. 6 Johns. Rep. 338. 506. The statute, it is true, directs the subjects of it to be imprisoned, “ until released by order oflaw but this merely intends, until the time of imprisonment has expired ; and this period it is the duty of the justice to define, in the manner before mentioned. The object of the law, is, the reformation ofthe offender, and not unlimited confinement. The imprisonment of Belknap, notwithstanding, was legal, as he was sentenced thereto, by a magistrate, who undoubtedly acted within the sphere of his jurisdiction.
This view of the subject presents two questions for the decision of the Court : Was Washburn, the gaoler, obliged to supply Belknap with food ? and if he was, Does the request of Belknap to be supplied, make any difference in the result ofthe case ?
The statute (sect. 15. 16. 17.) obviously proceeds on the ground, that the prisoner, by his earnings, will more than support himself; and provides, that “ two thirds thereof shall be allowed for his support, and making satisfaction for the charge expended in bringing in and furnishing materials ; and the overplus of such earnings to be to the master of the house to account for.” These earnings are a fund in the hands of the master of the work-house; and if he does his duty, the law' considers them sufficient to furnish the prisoner with a competent support. If, through sickness, or bodily indisposition⅛ *507the prisoner is unable to work, it is made the duty of the master to furnish him with necessary supplies, for which he is to be reimbursed, in the manner which the statute has specified, * From this view of the subject, it results, that it was the duty of Washburn to furnish Belknap with food ; and that no contract to pay for the supplies rendered, is by law implied.
The request of Belknap to he accommodated with hoard, which, by a previous obligation existing in Washburn, he was bound to supply, can make no imaginable difference in the case. It was the legal right of the prisoner to demand it, and the legal obligation of Washburn to furnish it; a compensation for which, if his duty had been performed, he would have had in possession..
The request of Belknap, in connexion with the other facts in the case, renders it very evident, that Washburn, in violation of the legal obligation resting on him, to compel the prisoner to labour, and thus to help onward that reformation, which was the object of his imprisonment, voluntarily abandoned the performance of his duty, and trusted to a personal promise for compensation. To sanction conduct of this description would be of pernicious consequence. It contaminated all the acts of Washburn, and Was a palpable violation of duty. No promise made, inducing such misconduct, can be of any legal validity.
The other Judges were of the same opinion.
Judgment to be affirmed.